PER CURIAM:
Dennis Vargas appeals the denial, after evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. He complains on appeal that his trial counsel was ineffective for failing to object and request a mistrial during voir dire when a venireperson made remarks about Vargas being in jail before. He also claims his trial counsel was ineffective in failing to point out errors in his sentencing assessment report. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).